Citation Nr: 0612581	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  96-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the dorsal/lumbar spine disability prior to September 23, 
2002.

2.  Entitlement to a combined evaluation in excess of 30 
percent for the dorsal/lumbar spine disability beginning 
September 23, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from July 1980 to July 
1983.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida relating to evaluations assigned for 
the appellant's service-connected dorsal and lumbar spine 
disabilities.  The Board most recently remanded the case for 
additional development in February 2004; the RO has now 
returned the case to the board for appellate review.


FINDINGS OF FACT

1.  The appellant has never had any ankylosis of the dorsal 
spine or of the entire thoracolumbar spine.

2.  Prior to September 23, 2002, the level of disability 
produced by the appellant's thoracic/lumbar disability was 
consistent with severe lumbosacral strain or severe 
intervertebral disc syndrome, but not pronounced 
intervertebral disc syndrome.

3.  After September 23, 2002, the level of disability 
produced by the appellant's thoracic/lumbar disability was 
consistent with pronounced intervertebral disc syndrome; he 
has not demonstrated more than mild neurologic impairment in 
either leg due to the back disability.

4.  The appellant's disabilities are not so unusual as to 
render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but not 
more, for the appellant's dorsal/lumbar spine disability were 
met prior to September 23, 2002.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 
5293, 5295 (2002); Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 5235-5243 (2005).

2.  After September 23, 2002, the criteria for an evaluation 
of 60 percent, but not more, for the appellant's 
dorsal/lumbar spine disability were met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5289, 
5292, 5293, 5295 (2002); Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased rating claims by correspondence 
dated in July 2003, November 2004, and June 2005.  These 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In those letters, in the Statement of the Case (SOC) and in 
the Supplemental Statement of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to increased ratings for dorsal and lumbar spine 
disabilities.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's VA 
outpatient medical records.  Private medical records were 
obtained and associated with the claims file.  The appellant 
was afforded VA examinations and a personal hearing.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  Although the RO did not advise 
the veteran of such information, the entire period from the 
date of the appellant's claim for an increased evaluation 
until the present is under appellate review.  The appellant 
was also provided with notice as to the clinical findings 
needed for higher evaluations for spinal disability, as well 
as the assistance VA would provide.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

The appellant contends that his dorsal and lumbar spine 
disabilities at issue in this case have been more severely 
disabling than reflected by each of the evaluations that have 
been in effect since March 1, 1995.  He testified at his May 
1997 personal hearing that he was always in pain, that the 
pain radiated into his right leg, that he experienced muscle 
spasms, that he took pain medication and that he had 
increased pain with activity.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The dorsal and lumbar vertebrae are considered groups of 
minor joints ratable on a parity with major joints.  
38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The appellant underwent a VA medical examination in April 
1994; he complained of back pain radiating to the right leg.  
On physical examination, the appellant was able to perform a 
full forward bend and a full squat.  There was some pain to 
touch over the right sacroiliac crest; the pain was located 
at L3-L5 toward the paraspinal region.

Review of VA outpatient treatment records reveals that the 
appellant was given a diagnosis of chronic intermittent low 
back pain in August 1994.  The results of CT scanning 
completed in August 1996 showed disc herniation at L3-L4.  
Private neurology treatment records show that the appellant 
underwent an MRI scan in September 1997; disc disease was 
demonstrated at L4-5 and L5-S1.

VA treatment records include the report of an MRI scan 
completed in February 1999; ligamentous hypertrophy was 
demonstrated at L4-L5 bilaterally.  Also shown was 
degenerative disc disease at L4-5 and L5-S1.  In June 1999, 
the appellant exhibited a normal gait and posture, as well as 
full extension and full flexion of the lumbar spine.  The 
appellant also demonstrated intact sensory functioning of 
both lower extremities; motor testing was 5/5.  There was 
tenderness over the lumbar area. 

The appellant underwent a VA medical examination in October 
1999; he reported receiving an epidural shot one week prior 
to the examination.  He complained of low back pain and 
spasms.  He said that he used pain medication and a TENS unit 
to deal with his back pain.  The appellant also reported a 
decreased range of motion and radiation of the pain to his 
right leg.  On physical examination, the appellant exhibited 
80 degrees of flexion; 20 degrees of extension; and 30 
degrees of right and left bending.  There was no atrophy of 
the quadriceps.  There were no sensory or motor deficits in 
the lower extremities.  There was no weakness.  Straight leg 
raises were negative.  There was no indication of 
instability, weakened movement, lack of endurance or 
incoordination.  The appellant ambulated normally.  The 
examiner rendered a diagnosis of degenerative disc disease 
with sciatica.

The appellant underwent another VA medical examination in 
October 2002; he complained of constant low back pain.  He 
demonstrated a minimal deficit of sensation in the right 
lower extremity related to L5-S1.  The appellant exhibited 90 
degrees of flexion; 15 degrees of extension; and 30 degrees 
of right and left bending.  There was no weakness in the 
lower extremities.  The examiner indicated that the problems 
associated with the dorsal spine could not be distinguished 
functionally from the problems associated with the lumbar 
spine.

Private chiropractor treatment records have been associated 
with the claims file.  Review of them reveals that the 
appellant exhibited 35 degrees of flexion; 5 degrees of 
extension; 5 degrees of left lateral flexion; 25 degrees of 
right lateral flexion; 5 degrees of left rotation; and 30 
degrees of right rotation.  Motor testing was 5/5 and sensory 
testing showed some left lumbar deficit.  There was 
tenderness, myospasm and edema in the thoracic and lumbar 
spine areas.  In February 2004, the appellant exhibited the 
same ranges of motion.

A private neurology report dated in June 2004 indicates that 
the appellant's gait was normal.  Sensory testing was normal.  
The appellant exhibited 50 degrees of flexion; 10 degrees of 
extension; and 10 degrees of lateral bending; all motion was 
accomplished with pain.  The neurologist recommended epidural 
blocks.

The appellant underwent a VA medical examination in December 
2004; he reported experiencing a flare-up the previous 
February that lasted for one month and left him confined to 
bed, unable to work.  On physical examination, the appellant 
walked without a limp; he was able to heel-toe walk and 
perform a squat.  There was mild tenderness and moderate 
spasming in the left lumbosacral spinal region.  The 
appellant demonstrated 80 degrees of flexion; 20 degrees of 
extension; 30 degrees of right and left bending; and 30 
degrees of right and left rotation.

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant submitted his 
claim for an increased rating in November 1994.  These 
changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (2004))).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The applicable regulations in effect at the time of the 
appellant's November 1994 claim contained a number of 
Diagnostic Codes relating to the lumbar spine.  Under 
diagnostic code 5291, slight limitation of motion of the 
dorsal spine was noncompensable, while moderate and severe 
limitation of motion both warranted a 10 percent evaluation.  
Slight limitation of motion of the lumbar spine was rated 10 
percent disabling and a 20 percent evaluation was warranted 
for moderate limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1994).  Under 
Diagnostic Code 5295, a 10 percent evaluation was warranted 
for a lumbosacral strain where there is characteristic pain 
on motion.  A 20 percent evaluation was warranted for a 
lumbosacral strain when there was muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  Id.

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295.

Under Diagnostic Code 5293, a 20 percent evaluation was 
warranted for intervertebral disc syndrome of moderate 
severity, characterized by recurring attacks.  An evaluation 
of 40 percent was warranted for cases of severe 
intervertebral disc syndrome where there were recurring 
attacks with intermittent relief.  A maximum 60 percent 
evaluation was available where there was pronounced 
intervertebral disc syndrome involving persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1994).

Prior to September 23, 2002, a 20 percent evaluation for the 
appellant's dorsal/lumbar spine disability under Diagnostic 
Code 5010 had been in effect since June 1991.  Under 
Diagnostic Code 5010, traumatic arthritis, when substantiated 
by X-ray findings, is rated as degenerative arthritis.  
Degenerative arthritis, in turn, is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, which provides for the 
evaluation of arthritis, when documented by X-rays, on the 
basis of limitation of motion.  Limitation of motion must be 
objectively confirmed by swelling, muscle spasm or 
satisfactory evidence of painful motion and if compensable 
under the appropriate diagnostic code for the part affected, 
is rated under that code.  If not compensable under the code 
for the part affected, a 10 percent rating is assigned under 
the code for arthritis for limitation of motion.  However, a 
minimum 10 percent rating is warranted if there is 
dysfunction due to pain.  38 C.F.R. §§ 4.40, 4.59.  When 
there is no limitation of motion or dysfunction due to pain, 
a 10 percent rating is assigned when there is X-ray evidence 
of arthritis of two or more joints or minor joint groups, and 
20 percent if there are occasional incapacitating 
exacerbations.

Prior to September 23, 2002, the appellant's dorsal/lumbar 
spine disability was manifested by positive right and left 
straight leg raises, a normal gait, normal strength, 
decreased motion in the various planes varying from slight to 
moderate, pain and radiographic evidence of disc herniation, 
bilateral ligamentous hypertrophy, mild left foraminal 
narrowing, disc herniation touching a nerve root on the right 
and degenerative changes.  Treatment modalities had included 
pain medication, physical therapy, use of a TENS unit and 
epidural steroid injections.  There was no medical evidence 
of ankylosis of the lumbar spine or the dorsal spine, severe 
limitation of motion of the dorsal or lumbar spine or 
pronounced intervertebral disc syndrome.  Such clinical 
findings would therefore warrant a 40 percent evaluation 
under Diagnostic Codes 5293 or 5295, but not more.  

After September 23, 2002, the appellant's dorsal/lumbar spine 
disability increased in severity.  He demonstrated decreased 
sensory function in the right and left lower extremities.  He 
exhibited severe limitation of extension, left lateral 
flexion and left rotation of the lumbar spine, as well as 
pain on motion in all planes.  Motion in the remaining planes 
varied from normal to slight to moderate.  Quadriceps atrophy 
was clinically noted.  Epidural blocks were recommended for 
treatment.  The appellant reported one incapacitating episode 
having duration of one month (February 2004).  The appellant 
was in receipt of treatment from a chiropractor and a 
neurologist.  Muscle spasms, edema and dorsal/lumbar spine 
tenderness were clinically observed.  These clinical 
findings, in conjunction with the benefit of the doubt and 
consideration of the pain experienced by the appellant and 
increased symptoms during flare-ups, warrant the assignment 
of a 60 percent evaluation under Diagnostic Code 5293.  This 
is the highest rating available under that code.

In order for the appellant to achieve a rating in excess of 
60 percent, he would have to exhibit ankylosis of the spine.  
The current medical evidence of record does not establish the 
existence of any ankylosis of either the dorsal spine or the 
lumbar spine - favorable or unfavorable.

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based upon the total duration of incapacitating 
episodes over the past 12 months, or, in the alternative, by 
combining under 38 C.F.R. § 4.25 (2004) the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, through September 25, 2003, a 60 percent rating is 
still the highest rating available under this Diagnostic 
Code.  From September 23, 2002, to September 25, 2003, VA 
made no changes to any of the remaining codes under 38 C.F.R. 
§ 4.71a (only to Diagnostic Code 5293).

Under this revised version of Diagnostic Code 5293, however, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
appellant's dorsal/lumbar spine disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all other 
disabilities, results in a higher combined rating.

The Board will first analyze the chronic orthopedic 
manifestations of the appellant's dorsal/lumbar spine 
disability.  Accordingly, the Board therefore finds that, for 
the reasons discussed earlier, the documented orthopedic 
manifestations of the appellant's lumbar spine disability, 
coupled with objectively confirmed complaints of pain, 
warranted the assignment of a 40 percent evaluation for the 
period of the claim from September 23, 2002, to September 25, 
2003.  The orthopedic manifestations of the dorsal spine 
disability warranted a 10 percent rating.  The neurological 
symptomatology of the appellant's back disabilities resulted 
in positive bilateral leg raises and slight sensory deficits 
bilaterally, as well as radiologic findings of some nerve 
root impingement.  Potentially relevant diagnostic codes to 
rate the neurologic manifestations are located at 38 C.F.R. 
§ 4.124a.  These codes include Diagnostic Code 8520 (for the 
sciatic nerve), Diagnostic Code 8521 (for the external 
popliteal nerve/common peroneal), Diagnostic Code 8522 (for 
the musculocutaneous nerve/superficial peroneal), Diagnostic 
Code 8523 (for the anterior tibial nerve/deep peroneal), 
Diagnostic Code 8524 (for the internal popliteal 
nerve/tibial), and Diagnostic Code 8529 (for the external 
cutaneous nerve of the thigh).  For each of the codes, mild 
incomplete paralysis warrants a 10 percent evaluation at 
most.  The clinical evidence of record does not reveal 
moderate incomplete paralysis and accordingly, a 10 percent 
rating, but not more, is warranted for the appellant's 
neurological symptomatology in each lower extremity.

The separate orthopedic and neurologic evaluations must now 
be combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. 
§ 4.26.  The appellant has no other service-connected 
disability.  Applying these regulations here, the 40 percent 
rating for orthopedic manifestations of lumbar spine 
disability is initially combined with the 21 percent rating 
for right and left neurological manifestations of the lumbar 
spine disability, resulting in a "raw" combined rating of 53 
percent.  Then, the 53 percent rating is combined with the 
next 10 percent rating for the dorsal spine disability, for a 
new "raw" combined rating of 58 percent.  This final "raw" 
rating must next be converted to the nearest degree divisible 
by 10, and all raw ratings ending in 5's must be adjusted 
upward.  The appellant's raw 58 percent rating thus becomes a 
final combined rating of 60 percent.  This combined rating 
equals the 60 percent evaluation granted above under the 
previous version of Diagnostic Code 5293.  As discussed 
above, there is no basis for higher separate evaluations in 
excess of those amounts (for this period of the claim).

The enumerated criteria for back disabilities set forth in 
VA's Schedule were again changed, effective September 26, 
2003.  68 Fed. Reg. 51,454 (August 27, 2003).  (The appellant 
was notified of these new criteria in the February 2006 
Supplemental Statement of the Case).  This change revised the 
spine criteria to "ensure that it uses current medical 
terminology and unambiguous criteria, and [to ensure] that it 
reflects medical advances that have occurred since the last 
review."  It addition to renumbering the Diagnostic Codes, it 
also provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.  

In order for a higher evaluation to be awarded for orthopedic 
manifestations from October 27, 2003 onward, the appellant 
would have had to have favorable ankylosis of the entire 
spine.  However, there is no medical evidence showing that 
the appellant has ever had ankylosis of any part of the 
spine.  The Board has also considered the degree of 
limitation of motion that the appellant had, which in this 
case was moderate to severe.  Additionally, there was no 
suggestion in the record that his pain and the functional 
loss caused thereby equated to any disability greater than 
contemplated by the ratings discussed above.  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such an analysis would not afford the appellant a combined 
evaluation that is excess of 60 percent.  The pain and 
functional limitations caused by the dorsal and lumbar spine 
disorders are contemplated in the 40 and 60 percent ratings 
that have been assigned.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the thoracic spine and 
lumbar spine disabilities may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that any of the appellant's 
service-connected disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for spine disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
any of his service-connected disabilities, and he has not 
demonstrated marked interference with employment.  

There is no objective evidence of any symptoms due to any one 
of his service-connected disabilities that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)


ORDER

Prior to September 23, 2002, an evaluation of 40 percent, but 
not more, for the dorsal/lumbar spine disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

After September 23, 2002, an evaluation of 60 percent, but 
not more, for the dorsal/lumbar spine disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


